PER CURIAM:
Terrance Lamount James appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See James v. Williams, No. CA-04-69 (W.D.N.C. June 21, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented *354in the materials before the court and argument would not aid the decisional process.

AFFIRMED